                       No. 6:19-cv-00354

                  United States of America,
                          Plaintiff,
                             v.
                  Robert R. Anthony et al.,
                         Defendants.


                           ORDER

   On July 31, 2019, the United States filed the above-styled
lawsuit, seeking judgment against taxpayers Robert R. An-
thony and Susan S. Anthony for income-tax liabilities. Doc. 1.
The case was referred to United States Magistrate Judge John
D. Love pursuant to 28 U.S.C. § 636(b). Doc. 2.
    On April 30, 2021, the magistrate judge entered a report
recommending that the government’s motion for summary
judgment (Doc. 156) be granted in part as to the solely owned
properties and denied in part as to the co-owned properties.
Doc. 187. After several parties objected to the report, the court
clarified its recommendation. Doc. 194. Per that clarification,
the court recommended that the government’s motion for an
order enforcing its tax liens against the co-owned properties
be denied at this time. Id. It noted, however, that if the Antho-
nys’ tax liabilities are not satisfied by the sale of the solely
owned properties, the government may submit post-judg-
ment motions to enforce its liens against the co-owned prop-
erties as well. Id. The court also ordered the parties to meet,
confer, and submit a joint proposed final judgment by June
14, 2021, and the parties filed a timely response. Doc. 197.
    The court reviews the objected-to portions of a magistrate
judge’s report and recommendation de novo. See
Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1). Here, the magis-
trate judge’s clarification appears to have resolved any
objections. Accordingly, having reviewed the magistrate
judge’s report and being satisfied it contains no error, the
court accepts its findings and recommendation. The court
grants in part and denies in part the motion for summary
judgment (Doc. 156).
                      So ordered by the court on June 30, 2021.



                                 J. C AMPBELL B ARKER
                               United States District Judge




                            -2-
